Citation Nr: 1546774	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  07-24 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUE

Entitlement to service connection for osteoarthritis of the right knee as secondary to the service-connected right and left ankle disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran		


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1965 to August 1965.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in an October 2014 Travel Board hearing, the transcript of which is included in Virtual VA.

The issue on appeal was previously remanded by the Board in December 2014 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's right knee disorder.  This was accomplished, and the claim was readjudicated in a March 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed osteoarthritis of the right knee status post total knee arthroplasty.

2.  The Veteran is service-connected for right and left ankle calcaneal stress fractures with associated calcaneal spurs and loss of motion.  
3.  The evidence is in equipoise as to whether the Veteran's osteoarthritis of the right knee is caused by his service-connected ankle disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for osteoarthritis of the right knee as secondary to the service-connected right and left ankle disabilities have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of service connection for osteoarthritis of the right knee has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection) no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of osteoarthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) would generally apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Service Connection for Right Knee Disability

The Veteran contends that he has osteoarthritis of the right knee as a result of his service-connected ankle disabilities.  See October 2014 Board Hearing Transcript.

The evidence of record demonstrates that the Veteran was diagnosed with osteoarthritis of the right knee, confirmed by x-ray findings, during a June 2006 VA examination.  The evidence also demonstrates that the Veteran underwent a right total knee arthroplasty in 2010.

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's right knee disorder is caused by his service-connected ankle disabilities.

Weighing in favor of the Veteran's claim is an October 2014 Knee and Lower Leg Condition Disability Benefits Questionnaire from Dr. D. H.  The Veteran was diagnosed with osteoarthritis of the right knee manifested by pain, joint instability, and was noted to have had a prior joint replacement surgery.  Dr. D.H. further noted that the Veteran had developed pes anserinus bursitis in the right knee.  It was also noted that, during service, the Veteran had sustained bilateral ankle sprains.  According to Dr. D.H., the ankle sprains had caused the Veteran to adapt asymmetrically, which lead to his current knee problems.  Dr. D.H. stated that the Veteran had bilateral knee pain despite bilateral total knee replacements and had recurring symptoms of pes bursitis and decreased range of motion "because of the impact that is constantly put on his knees as a result of his ankle injury."  Further, Dr. D.H. stated that the Veteran's ankle injuries caused the issues that lead to the Veteran's poor conditions in his knees.  

Weighing against the Veteran's claim is a March 2015 VA examination report.  The examiner noted that the claims field had been reviewed.  After interviewing the Veteran and performing a physical examination of the Veteran's right knee, the examiner diagnosed the Veteran with degenerative arthritis of the right knee.  It was noted that in 2010, the Veteran underwent a right (TKA) total knee arthroplasty, but continued to have pain, swelling, and difficulty going up steps.  The examiner then opined that the Veteran's degenerative joint disease of the right knee, status post knee replacement was not caused by, a result of, or aggravated by his service-connected ankle conditions.  In support of this opinion, the examiner stated that, based on review of the medical records, medical literature, and the examiner's clinical experience, there was nothing to suggest that bilateral ankle conditions
caused or aggravated degenerative knee disease.  The examiner further stated that it was likely that the Veteran's degenerative joint disease of the right knee was due to age, obesity, and his occupation that required him to stay on his feet for many years.

The Board finds that the October 2014 and March 2015 opinions are of relatively equal probative weight.  Both examiners were familiar with the Veteran's medical history and his in-service ankle injuries.  Further, both examiners performed a physical examination of the Veteran's right knee and provided etiological opinions supported by well-reasoned rationales.  As such, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right knee disorder is caused by his service-connected ankle disabilities.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for osteoarthritis of the right knee as secondary to the service-connected right and left ankle disabilities is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for osteoarthritis of the right knee as secondary to the service-connected right and left ankle disabilities is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


